DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JAMES E. LONG,
                              Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-1235

                         [September 30, 2022]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Nineteenth Judicial Circuit, Okeechobee County; Michael J. McNicholas,
Judge; L.T. Case No. 472016CF000332A.

  James E. Long, Bristol, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.